Citation Nr: 0946918	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-07 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right foot, post-
bunionectomy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected panic disorder without 
agoraphobia (panic disorder).

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to May 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Board notes that during the 
pendency of this appeal the appellant relocated; thus the 
appeal is now under the jurisdiction of the Pittsburgh, PA, 
RO.

The February 2007 rating decision granted service connection 
for a right foot bunion and panic disorder with assignment of 
a 10 percent rating for each disability, and denied service 
connection for right shoulder and right elbow disabilities.

The Board notes that in a January 2008 rating decision, the 
Veteran was granted a temporary total rating for his right 
foot bunion for the time period between December 5, 2007 
through January 31, 2008 per 38 C.F.R. § 4.30 due to 
convalescence following a bunionectomy that was performed on 
December 5, 2007.  On February 1, 2008, the 10 percent rating 
was reassigned.  As the January 2008 rating decision granting 
the temporary total rating is not considered a full grant of 
the benefit sought on appeal, the issue of the initial 
disability evaluation assigned for the Veteran's service-
connected right foot disability remains on appeal before the 
Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at an August 2008 Board hearing before 
the undersigned Veterans Law Judge.  The hearing transcript 
has been associated with the claims file.

In February 2009, the Veteran submitted VA treatment records 
to the Board that appear to raise an informal claim of 
entitlement to service-connection for a right knee disability 
secondary to his right foot disability.  38 C.F.R. § 3.155.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.  

The Veteran's claim for an initial disability rating in 
excess of 10 percent for service-connected right foot, post-
bunionectomy. is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's panic disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as anxiety, 
panic attacks, and mild memory loss.

3.  A right shoulder disability has not been shown to be 
causally or etiologically related to active military service.  

4.  A right elbow disability has not been shown to be 
causally or etiologically related to active military service.  



CONCLUSIONS OF LAW

1.  The criteria for a higher 30 percent initial disability 
rating, but no greater, for panic disorder without 
agoraphobia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code 9412 (2009). 

2.  A right shoulder disability was not incurred in active 
military service.  38 U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

3.  A right elbow injury was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.152, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2009).  Specifically, VA must notify the claimant of what is 
required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board finds that predecisional notice letters dated in 
March 2006 and October 2006 substantially complied with the 
notice requirements.  Both notice letters informed the 
claimant of what evidence was required to substantiate the 
claims and of the claimant's and VA's respective duties for 
obtaining evidence.  He was asked to submit evidence and/or 
information in his possession to the RO.  Additionally, both 
notice letters informed the claimant of the laws and 
regulations governing disability ratings and effective dates 
as required under Dingess, supra.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records and 
available post-service medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  

VA examinations with respect to the issues on appeal were 
obtained in November 2006.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims file and all pertinent 
evidence of record, and fully address the rating criteria 
that are relevant to rating the disabilities in this case and 
provide a complete rationale for the opinions stated.  Thus, 
there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4). 
Law and Analysis

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings for each distinct time period.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

In this case, the Veteran's panic disorder is currently 
assigned a 10 percent disability evaluation, pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9412.
Under Diagnostic Code 9412, a 10 percent evaluation is for 
assignment when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress or symptoms controlled 
by medication.

A 30 percent evaluation is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily  with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

The evidence of record shows the Veteran is entitled to a 
higher 30 percent rating, but no greater evaluation.  38 
C.F.R. § 4.7.  In making this determination, the Board has 
reviewed his personal statements, hearing transcripts, a VA 
psychiatric  examination report dated in November 2006, and 
VA treatment records contained within the claims file. 

These records reflect that the Veteran has been receiving 
mental health therapy due to difficulty coping with his 
service-connected panic disorder since at least 1999, when he 
was still on active duty.  His VA treatment records, 
especially the more recent records, indicate he has some of 
the symptoms needed for a higher 30 percent rating.  
Specifically, the Veteran reported panic attacks occurring at 
least twice a week in May 2008 and up to three to five times 
per week in March 2009.  See VA treatment records dated in 
May 2008 and March 2009.  Also, during both the September 
2007 Decision Review Officer (DRO) and August 2008 Board 
hearings, the Veteran and his wife reported anxiety induced 
panic attacks that cause the Veteran to either withdraw to 
his bedroom if he is home, or to take a solitary drive if he 
is at work, in order to calm down.  During the hearings, the 
Veteran and his wife also indicated that the Veteran 
occasionally suffers from memory loss and lack of 
concentration due to his disability.  The Board finds this 
evidence indicative that the Veteran has an "occasional" 
decrease in work efficiency, as well as occasional periods of 
inability to perform pertinent occupational tasks.  Overall, 
the  evidence is sufficient to support a higher 30 percent 
rating, even though several of the other requirements for 
this rating have not been shown.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (rating criteria provide mere 
guidance as to the  severity of symptoms contemplated for 
each rating).  

There is however no basis for increasing the Veteran's 
initial rating beyond the 30-percent level.  38 C.F.R. § 4.7.  
A review of the aforementioned medical records reveals no 
more than "occasional" occupational impairment (generally 
employable from a mental health perspective).  The medical 
records indicate that although the Veteran has some 
difficulty in social and occupational situations, he 
generally functions well and has meaningful interpersonal 
relationships.  The Veteran has remained gainfully employed 
since his retirement from active duty.  He lives with his 
wife and has three children. 

Additionally, there are no objective clinical indications of 
circumstantial, circumlocutory, or stereotyped speech, no 
difficulty in understanding complex commands, no indication 
of impaired judgment, and no impaired abstract thinking.  
There is also no evidence of delusions, hallucinations, or 
suicidal ideation.  His hygiene and appearance have been 
normal and he has been able to pursue basic activities of 
daily living.  Nonetheless, as noted above, the Veteran has 
reported "breakthrough" panic attacks occurring as often as 
three to five times per week, although these appear to occur 
around times of stressful life events.  See VA treatment 
records dated in May 2008 and March 2009.  On balance, 
however, his psychiatric symptoms do not rise to the level 
required for a rating in excess of 30 percent. 

The Veteran's psychiatric symptoms and consequent level of 
occupational and social impairment are adequately compensated 
by the higher 30-percent rating being assigned in this 
decision.  38 C.F.R. § 4.1.  Absent evidence of more symptoms 
indicating a higher severity of psychiatric dysfunction, the  
Board finds that the evidence supports this higher disability 
rating of 30 percent, but no greater, for his panic disorder.  
38 C.F.R. § 4.3.  This is true throughout the appeals period.  
Fenderson, supra.

Based on the Veteran's written statements to the RO and 
statements to the VA examiner, that his panic disorder 
interferes with his employment, the Board considered the 
application of 38 C.F.R. § 3.321(b)(1).  The evidence, 
however, does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that his service 
connected panic disorder, acting alone, has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 VA 111 (2008).  

In reaching the above conclusions, the Board has considered 
the Veteran's, his spouse's, and his representative's 
statements and contentions in this case.  In this regard, 
while the Veteran is credible to report on what he sees and 
feels, and the Veteran's spouse and representative can report 
on what they observe, they are not competent to report that a 
service-connected disability meets the criteria for a higher 
initial evaluation because such an opinion requires medical 
expertise which they have not been shown to have.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet App 492 (1992).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for either a 
right shoulder disability or a right elbow disability.  There 
is no competent medical evidence of record demonstrating a 
current diagnosis of a disability of either the Veteran's 
right shoulder or right elbow.  A service connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a right shoulder 
disability.  In regards to a right elbow disability, the 
Veteran's service treatment records reflect the last time he 
received treatment for such injury was in September 1995 when 
he complained of right elbow pain and swelling after playing 
softball and was diagnosed with elbow bursitis.  There are no 
service treatment records regarding any treatment to the 
Veteran's right elbow subsequent to September 1995.  The 
record does reflect that the Veteran did receive treatment 
for a "tennis elbow" in March 2008 at VA and was issued a 
forearm strap and was educated regarding tennis elbow, 
exercises and stretches.  At the March 2008 appointment, the 
Veteran complained that his pain is worsened during throwing 
motions and push ups and that he played softball for over 
thirty years.  Further, the record reflects that the Veteran 
filed an application for a disabled persons permit to hunt 
with a braced bow and arrow or cross bow in December 2006.  
Notably, the Veteran's VA treating physician noted in the 
application under "Permanent Condition:"

Right wrist, elbow & shoulder - with 
motion that requires pulling, there is 
pain throughout limb as well as weakness 
and consequently requires brace to assist 
in 'pulling' motion required in using a 
crossbow (i.e. flexion and abduction with 
pulling requires assistance/prosthetic)  
Thank you

In this regard, the Veteran was afforded a VA examination in 
November 2006.  After noting the Veteran's complaints of pain 
in his right shoulder and elbow, and difficulty performing 
certain physical activities as noted above, the examiner 
performed an examination.  The examiner noted that both 
joints were cool to the touch and neither showed evidence of 
erythema and increased temperature and there was no pain in 
either the right shoulder or right elbow on deep palpation of 
any areas of the joints.  The examiner noted that after 
conducting repetitive range of motion examinations, the only 
pain noted was in the Veteran's right shoulder upon internal 
and external rotation at ninety degrees and abduction held at 
ninety degrees against resistance caused mild pain.  The 
examiner noted that the Veteran's right elbow was pain free 
throughout the examination and all x-rays were negative.  The 
examiner diagnosed the Veteran with right elbow and right 
shoulder pain with no radiographic or clinical evidence to 
support another diagnosis. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  The medical 
evidence, including records submitted by the Veteran, is 
absent for a diagnosis for either a right shoulder or right 
elbow disability.  In regards to the December 2006 
application for a crossbow, the Board notes the Veteran's 
treating physician did not render a diagnosis of a chronic 
disability regarding either the Veteran's right shoulder or 
right elbow.  He merely identified symptoms/complaints that 
the Veteran experienced when engaging in certain activities.  
The Board does not question the fact that the Veteran 
currently suffers from right shoulder and right elbow pain.  
However, the Veteran's complaints of pain alone do not in and 
of themselves constitute a disability for which service 
connection may be granted when there is no sufficient factual 
showing that the pain derives from an in-service injury or 
disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Because the medical evidence does not establish that the 
Veteran has a current diagnosis in this case, the Board finds 
that the Veteran is not entitled to service connection for 
either a right shoulder disability or right elbow disability.

While the Veteran may sincerely believe that he has right 
shoulder and right elbow disabilities, the Veteran, as a lay 
person, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding a diagnosis do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's service connection claims, the doctrine 
is not for  application.  38 U.S.C.A. § 5107(b) (West 2002); 
see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
	

ORDER

Entitlement to an initial disability rating of 30 percent for 
service-connected panic disorder without agoraphobia (panic 
disorder) is granted, subject to the laws and regulations 
governing payment of monetary benefits.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a right elbow 
disability is denied.




REMAND

As to the claim for an initial disability rating in excess of 
10 percent for service-connected right foot, post-
bunionectomy, the Board takes note of the representative's 
argument made during the August 2008 hearing that the 
examining physician did not sign the January 2008 VA 
examination and that the examination was only signed by a 
nurse practitioner.  The Board notes that the M21-1MR 
provides guidelines for reviewing VA examination reports.  
Specifically, M21-1MR, Part III, Subpart iv, Chap. 3, Sec. D 
entitled "Reviewing Department of Veterans Affairs (VA) 
Examination Reports" requires that examination reports 
"must be signed by a physician" and be returned "as 
incomplete for rating purposes" if they are unsigned.  See 
M21-1MR, Part III, Subpart iv, Chap. 3, Sec. D, paras. a and 
c.  The notes following paragraph a state that reports of 
examinations conducted by qualified medical examiners other 
than physicians are acceptable if the reports are reviewed 
and signed by a physician.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this instance, the Board finds that the VA examination is 
inadequate in that it was not signed by the reviewing 
physician.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA medical examination to determine the 
current severity of his right foot 
disability.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  Any 
opinion offered must be supported by a 
clear rationale.  The RO/AMC should 
ensure that all medical examiners 
properly sign the examination report at 
the conclusion of the examination.


2.  After conducting any additional 
development deemed necessary, the RO/AMC 
should reconsider the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The case should then be returned to the Board, if in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


